Citation Nr: 1524556	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-11 411 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 2010 for the grant of service connection for a left knee disability.

2.  Entitlement to an effective date earlier than January 5, 2010 for the grant of service connection for a right knee disability.

3.  Entitlement to increased initial rating for service-connected lumbar spine degenerative joint disease, rated as 10 percent disabling prior to September 29, 2014, and as 40 percent disabling from that date. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part granted service connection for a lumbar spine disability and assigned an initial rating of 10 percent effective from January 5, 2010; the Veteran appealed the disability rating assigned.  The same rating decision granted service connection for disabilities of the left and right knees, effective from January 5, 2010; the Veteran has appealed the effective date assigned.

During the course of the appeal, the Veteran received 100 percent compensation for his thoracolumbar spine disability while convalescing from surgery from August 3, 2010, to October 1, 2010.  A November 2014 rating decision granted a 40 percent rating for the thoracolumbar spine disability effective from September 29, 2014.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2015.  A transcript of his testimony is of record.

During the videoconference hearing, he indicated that while he did not disagree with the temporary total rating assigned from August to October 2010, he believed he had not been paid the proper amount for the full period.  This matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action to resolve the Veteran's concern.

Also, the file shows that in May 2012 the Veteran submitted a claim seeking service connection for erectile dysfunction and for urinary problems as secondary to the service-connected lumbar spine disability.  These issues have not yet been adjudicated and are REFERRED to the AOJ for appropriate action. 

For the reasons explained below, the issue of an increased initial rating for the lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's original claim for service connection for disability of the left and right knees was received by VA on January 5, 2010.


CONCLUSIONS OF LAW

1.  The requirements to establish an effective date earlier than January 5, 2010      for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

2.  The requirements to establish an effective date earlier than January 5, 2010       for the grant of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The appeal adjudicated herein arises from an original grant of service connection.    In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on that issue has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  However, the claim for earlier effective date for service connection is based upon evidence already contained in the claims file.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and the Veteran testified as to the onset of his symptoms and treatment history, as relevant to the date he believed service connection should be established.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Entitlement to Earlier Effective Date for Service Connection

The effective date for an award of service connection for claims received within  one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

In order for benefits to be paid to any individual under the laws administered         by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The rating decision on appeal granted service connection effective from January 5, 2010.  The Veteran asserts on appeal that service connection should be effective from the date of separation from service because he reported knee symptoms to the examiner during his separation examination in December 1999, and also during initial VA examination in 2001; after retirement from service he was treated for knee problems at military treatment facilities.  The Veteran accordingly asserts that VA failed to accurately assess and develop his claim in 2000-2001.  

Review of the file shows that the Veteran had a separation examination in December 1999.  In a supporting self-reported Report of Medical Assessment the Veteran stated he had concerns about his knees, but in a concurrent self-reported Report of Medical History he denied any history of "trick" or locked knee, arthritis or any other bone or joint abnormality.  The medical examiner characterized the lower extremities as "normal" on examination.  The Veteran was discharged from service in May 2000.

In his original claim for service connection, received by VA in June 2000, the Veteran enumerated the following claimed disabilities: interocular tension (glaucoma), high cholesterol, hearing loss/tinnitus and numerous cracked teeth.  There is no indication of an intention to seek service connection for disability of the knees.  The Board accordingly finds that the original claim in June 2000 does not constitute a claim seeking service connection for a knee disability.   

Careful review of the file does not disclose that the Veteran filed a claim with VA requesting service connection for a disability of the left or right knee prior to January 5, 2010.  The Veteran was afforded a VA-contracted general medical examination in February 2001 in which he reported bilateral knee pain, but there was no pending claim regarding the knees so no further development was performed.  The Veteran was also treated at a military medical facility in 2004 and 2009 for bilateral knee pain, diagnosed as arthrosis.  However, the "mere presence of the medical evidence does not establish an intent on the part of the veteran to seek service connection" for a particular condition.  Brannon v. West, 12 Vet. App. 32, 35 (1998)

The regulation is clear that the effective date of service connection cannot be earlier than the date the claim was received.  As the Veteran's original claim for service connection for his knees was received on January 5, 2010, an effective date prior to that date is not warranted. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date earlier than January 5, 2010, for a grant of service connection for a left knee disability is denied.

An effective date earlier than January 5, 2010, for a grant of service connection for a right knee disability is denied.


REMAND

While further delay is regrettable, the Board finds that additional development concerning his claim for an increased initial rating for his lumbar spine disability is warranted.

The Veteran alleges, in pertinent part, that his back disability warrants a 40 percent rating back to October 1, 2010 because he did not have a post-operative VA examination until 2014.  

The Board notes that there are no post-operative treatment reports in the record dated after September 2010.  The record shows that the Veteran submitted authorization forms multiple times for treatment records from 2011 and 2012.         It does not appear that any attempt to obtain such records was made.  Such must    be accomplished on remand. 

Additionally, the September 2014 examiner noted the Veteran's motor strength was 4/5 and that he had positive straight leg raising results, but then stated that the Veteran did not have radicular pain or other signs/symptoms due to radiculopathy.  On remand, the examiner should be asked to clarify whether the Veteran has radiculopathy in the lower extremities due to his service-connected lumbar spine disability. 

Accordingly, this issue is REMANDED for the following:

1.  Ask the Veteran to again complete an appropriate release form for all medical providers who have treated him for his lumbar spine disability since September 2010.  After securing the necessary release, the AOJ must request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  Return the claims file to the examiner who conducted the September 2014 VA spine examination, if available.  If a new examination is deemed necessary to respond   to the question presented, one should be scheduled.  Following review of the file to include the examination results, the examiner should clarify whether the Veteran does, in fact, suffer from radiculopathy of the lower extremities.  In rendering this opinion, the examiner should discuss the significance of the decreased motor strength of 4/5 in the lower extremities and the positive straight leg raising tests.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


